

116 HR 5633 IH: Synthetic Opioid Danger Awareness Act
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5633IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Kim (for himself and Mr. Pappas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title III of the Public Health Service Act to direct the Secretary, acting through the
			 Director of the Centers for Disease Control and Prevention, to provide for
			 a public education campaign for the promotion outreach and education
			 campaign to raise public awareness of synthetic opioids.
	
 1.Short titleThis Act may be cited as the Synthetic Opioid Danger Awareness Act. 2.Synthetic Opioids Public Awareness CampaignPart B of title III of the Public Health Service Act is amended by inserting after section 317T (42 U.S.C. 247b–22) the following new section:
			
				317U.Synthetic Opioids Public Awareness Campaign
 (a)In generalNot later than one year after the date of the enactment of this section, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall provide for the planning and implementation of a public education campaign to raise public awareness of synthetic opioids (including fentanyl and its analogues). Such campaign shall include the dissemination of information that—
 (1)promotes awareness about the potency and dangers of fentanyl and its analogues and other synthetic opioids;
 (2)explains services provided by the Substance Abuse and Mental Health Services Administration and the Centers for Disease Control and Prevention (and any entity providing such services under a contract entered into with such agencies) with respect to the abuse of opioids, particularly as such services relate to the provision of alternative, non-opioid pain management treatments; and
 (3)relates generally to opioid use and pain management. (b)Use of mediaThe campaign under subsection (a) may be implemented through the use of television, radio, internet, in-person public communications, and other commercial marketing venues and may be targeted to specific age groups.
 (c)ConsultationIn coordinating the campaign under subsection (a), the Secretary, acting through the Director shall consult with the Assistant Secretary for Mental Health and Substance Use to provide ongoing advice on the effectiveness of information disseminated through the campaign.
 (d)Requirement of CampaignThe campaign implemented under subsection (a) shall not be duplicative of any other Federal efforts relating to eliminating the abuse of opioids.
					(e)Evaluation
 (1)In generalThe Secretary, acting through the Director, shall ensure that the campaign implemented under subsection (a) is subject to an independent evaluation, beginning 2 years after the date of the enactment of this section, and every 2 years thereafter.
 (2)Measures and benchmarksFor purposes of an evaluation conducted pursuant to paragraph (1), the Secretary shall— (A)establish baseline measures and bench­marks to quantitatively evaluate the impact of the campaign under this section; and
 (B)conduct qualitative assessments regarding the effectiveness of strategies employed under this section.
 (f)ReportThe Secretary, acting through the Director, shall, beginning 2 years after the date of the enactment of this section, and every 2 years thereafter, submit to Congress a report on the effectiveness of the campaign implemented under subsection (a) towards meeting the measures and benchmarks established under subsection (e)(2).
 (g)Dissemination of Information Through ProvidersThe Secretary, acting through the Director, shall develop and implement a plan for the dissemination of information related to synthetic opioids, to health care providers who participate in Federal programs, including programs administered by the Department of Health and Human Services, the Indian Health Service, the Department of Veterans Affairs, the Department of Defense, and the Health Resources and Services Administration, the Medicare program under title XVIII of the Social Security Act, and the Medicaid program under title XIX of such Act..
		3.Training guide and outreach on synthetic opioid exposure prevention
 (a)Training guideNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the National Institute for Occupational Safety and Health, shall design, publish, and make publicly available on the internet website of the Institute, a training guide and webinar for first responders and other individuals who also may be at high risk of exposure to synthetic opioids that details measures to prevent that exposure.
 (b)OutreachNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall also conduct outreach about the availability of the training guide and webinar published under subsection (a) to—
 (1)police and fire managements; (2)sheriff deputies in city and county jails;
 (3)ambulance transport and hospital emergency room personnel; (4)clinicians; and
 (5)other high-risk occupations, as identified by the Assistant Secretary for Mental Health and Substance Use.
				